Citation Nr: 0533456	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986, and from September 1990 to January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the veteran's claim for an 
increased rating for his service-connected low back 
disability (degenerative disc disease of the lumbar spine and 
central herniated disc, L4-L5 with degenerative disease in 
the annulus).  In April 2005, the veteran testified before 
the Board at a hearing that was held at the RO.  

The Board notes that during his April 2005 hearing, the 
veteran raised new claims of service connection for 
depression secondary to his service-connected back 
disability, and for non-service connected pension.  The Board 
refers these matters to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required of him.


REMAND

The veteran contends that his service-connected lumbar spine 
disability is more severe than the current 20 percent 
evaluation reflects.  Specifically, at his April 2005 
hearing, the veteran alleged that the symptoms associated 
with his back have worsened since the date of the last VA 
examination, making it increasingly difficult for him to 
carry out the activities of daily living.

The veteran was last afforded a VA examination in September 
2002.  On examination in September 2002, the veteran's 
neurological evaluation was normal, with intact reflexes and 
sensation in both lower extremities.  In testimony dated in 
April 2005, the veteran alleged that in addition to his 
orthopedic symptoms, which require him to be "laid up" 
several times per week, his sciatic symptoms have worsened 
since the date of the examination, such that he now routinely 
experiences (90 percent of the time) pain and numbness 
radiating into his left leg, down into his foot.  

In addressing the results of the orthopedic evaluation in 
September 2002, the Board notes that the results of that 
examination are somewhat unclear.  On testing the veteran's 
range of motion, the examiner noted that the veteran was 
"voluntarily" limited in flexion to 40 degrees with 
complaints of pain.  By this description, it is not clear to 
the Board whether the veteran was unable to move beyond 40 
degrees, or whether the veteran simply refused to move beyond 
40 degrees.  On other range of motion testing, the veteran 
was able to bend "at least" 20 degrees to the right and 
left sides.  The impression was history of degenerative disc 
disease of the lumbar spine.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Although 
the veteran's September 2002 examination is not unduly 
remote, the veteran has indicated that his condition has 
worsened since the date of that examination.  Additionally, 
while there appears to be some discrepancy as to the 
veteran's status of employment at the time of the last 
examination, the Board notes that at his recent hearing he 
indicated that his back disability prohibits him from 
employment.  Because there may have been a significant change 
in the condition of the veteran's back disability, the Board 
finds that a new examination is in order.

The Board notes that during the pendency of the veteran's 
appeal, the criteria used to evaluate disabilities involving 
the spine were twice revised, effective September 23, 2002; 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  
Therefore, the veteran should be afforded a VA examination 
that evaluates the veteran's symptomatology in terms 
pertinent to the rating criteria that were in effect when the 
veteran filed his appeal, as well as the rating criteria as 
amended during the pendency of the appeal.  

Finally, it appears additional VA records are outstanding.  
At his April 2005 hearing, the veteran stated that he was 
currently receiving VA treatment for his back disability.  
Because these treatment records may be useful in deciding the 
veteran's claim for an increased rating, these records are 
relevant and should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Accordingly, this case will be REMANDED for the following 
actions:

1.  Ask the veteran to identify the VA 
facilities where he is treated for his 
back disability, and the approximate 
dates of treatment, and make an attempt 
to obtain such VA treatment records.  

2.  Schedule the veteran for an 
examination of the spine, to determine 
the current severity of his service-
connected lumbar spine disability.  The 
claims folder, along with any 
additional evidence obtained, should be 
made available to the examiner for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.71(a) (2001-2005).

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for the veteran's 
lumbar spine disability.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

